                       UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF NORTH CAROLINA
                         Case No. 1:15-cv-831-CCE-LPA

ELIZABETH HENRY, et al.,

                                 Plaintiffs,

v.
                                                       JOINT STIPULATION OF
                                                     DISMISSAL WITH PREJUDICE
NORTH CAROLINA ACUPUNCTURE
LICENSING BOARD, et al.,

                               Defendants.


       Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, the parties hereby

stipulate to a dismissal with prejudice of all remaining claims in this matter.

       Each party shall bear its own costs, expenses, and attorneys’ fees.

       Respectfully submitted the 5th day of March, 2019.


       POYNER SPRUILL LLP                            BELL, DAVIS & PITT, P.A.


 By: s/ Caroline P. Mackie                      By: s/ Charlot F. Wood
     Caroline P. Mackie                             Charlot F. Wood
     N.C. State Bar No. 41512                       N.C. State Bar No. 16899
     cmackie@poynerspruill.com                      cwood@belldavispitt.com
     Andrew H. Erteschik                            Alan M. Ruley
     N.C. State Bar No. 35269                       N.C. State Bar No. 16407
     aerteschik@poynerspruill.com                   aruley@belldavispitt.com
     John Michael Durnovich                         Andrew A. Freeman
     N.C. State Bar No. 47715                       N.C. State Bar No. 41248
     jdurnovich@poynerspruill.com                   afreeman@belldavispitt.com
     P.O. Box 1801                                  100 North Cherry Street, Suite 600
     Raleigh, NC 27602-1801                         P.O. Box 21029
                                                    Winston-Salem, NC 27120-1029




      Case 1:15-cv-00831-CCE-LPA Document 56 Filed 03/05/19 Page 1 of 3
Telephone: 919.783.6400              Telephone: 336.722.3700
Facsimile: 919.783.1075              Facsimile: 336.772.8153

COUNSEL FOR PLAINTIFFS               COUNSEL FOR DEFENDANTS




                               2


Case 1:15-cv-00831-CCE-LPA Document 56 Filed 03/05/19 Page 2 of 3
                              CERTIFICATE OF SERVICE

       I certify that I have this day electronically filed the foregoing with the Clerk of Court

using the CM/ECF system, which will send notification to all counsel of record and parties

of record as follows:


                             Charlot F. Wood
                             Alan M. Ruley
                             Andrew A. Freeman
                             BELL, DAVIS & PITT, P.A.
                             100 North Cherry Street, Suite 600
                             P.O. Box 21029
                             Winston-Salem, NC 27120-1029
                             Counsel for Defendants

       This the 5th day of March, 2019.


                                                   s/ Caroline P. Mackie
                                                   Caroline P. Mackie




                                               3


      Case 1:15-cv-00831-CCE-LPA Document 56 Filed 03/05/19 Page 3 of 3
